 1

 2

 3

 4

 5

 6

 7

 8                                    UNITED STATES DISTRICT COURT
 9                          FOR THE EASTERN DISTRICT OF CALIFORNIA
10

11    DAVOOD KHADEMI,                                   No. 2:18-cv-2798 AC P
12                       Plaintiff,
13           v.                                         ORDER
14    SEAN VANDERWENDE, et al.,
15                       Defendants.
16

17          Plaintiff, a county inmate proceeding pro se, has filed a civil rights action pursuant to 42

18   U.S.C. § 1983 together with a request for leave to proceed in forma pauperis pursuant to 28

19   U.S.C. § 1915. Plaintiff has not, however, filed a certified copy of his inmate trust account

20   statement for the six-month period immediately preceding the filing of the complaint. See 28

21   U.S.C. § 1915(a)(2). Plaintiff will be provided the opportunity to submit a certified copy of his

22   inmate trust account statement.

23          In accordance with the above, IT IS HEREBY ORDERED that plaintiff shall submit,

24   within thirty days from the date of this order, a certified copy of his inmate trust account

25   statement for the six-month period immediately preceding the filing of the complaint. Plaintiff’s

26   ////

27   ////

28   ////
                                                        1
 1   failure to comply with this order will result in a recommendation that this action be dismissed
 2   without prejudice.
 3   DATED: October 23, 2018
 4

 5

 6

 7

 8

 9

10

11

12

13

14

15

16

17

18

19

20

21

22

23

24

25

26

27

28
                                                       2
